Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00073-CV

          ADVANCED FOUNDATION REPAIR, L.P. and Structural Repair, LLC,
                              Appellants

                                               v.

                      José MENENDEZ and Nicole Newman-Menendez,
                                     Appellees

                  From the 285th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI02654
                         Honorable Norma Gonzales, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE WATKINS

       In accordance with this court’s opinion of this date, the trial court’s order is AFFIRMED.
Costs of court for this appeal are taxed against Advanced Foundation Repair, L.P. and Structural
Repair, LLC.

       SIGNED July 31, 2019.


                                                _____________________________
                                                Patricia O. Alvarez, Justice